Citation Nr: 9902463	
Decision Date: 01/28/99    Archive Date: 02/04/99

DOCKET NO.  97-26 618A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for the cause of the 
veterans death.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel



INTRODUCTION

The veteran had active service from February 1942 to March 
1943; he died on March [redacted], 1997, at age 78.  The 
appellant is his widow.  This matter comes to the Board of 
Veterans Appeals (Board) from a June 1997 rating decision 
of the Department of Veterans Affairs (VA) Oakland Regional 
Office (RO), which denied her claim of entitlement to service 
connection for the cause of the veterans death.  A personal 
hearing scheduled in May 1998 at the VA Satellite Center in 
Sacramento was canceled by the appellant.  


FINDING OF FACT

No competent evidence has been submitted linking the cause of 
the veterans death to any service-connected disability.  


CONCLUSION OF LAW

The claim for service connection for the cause of the 
veterans death is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran died on March [redacted], 1997.  The death certificate 
and terminal hospital records indicate that the immediate 
cause of the veterans death was circulatory failure.  At the 
time of death, service connection was established for severe 
residuals of a gunshot wound to the right leg with injury to 
Muscle Group XI and for residuals of a fracture of the right 
tibia with limitation of motion of the right ankle.  The 
appellant argues that the gunshot wound disability resulted 
in constant circulatory problems, which corresponded to the 
circulatory failure reported as the immediate cause of death.  
She alleges, therefore, that the service-connected gunshot 
wound disability played a definite role in the actual cause 
of death.  

To prevail, the appellant must show present evidence 
demonstrating that a disability incurred in service either 
caused or contributed substantially or materially to the 
cause of the veterans death.  38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.312.  To be granted service connection for the cause of a 
veterans death, the service-connected disability must be 
shown to have contributed substantially or materially or that 
it combined to cause death or that it aided or lent 
assistance to the production of death.  38 C.F.R. § 3.312(c).  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises as to the merits of 
the appellants claim, such doubt will be resolved in favor 
of the claimant.  By reasonable doubt is meant one that 
exists because of an approximate balance of positive and 
negative evidence that does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  

The threshold question that must be resolved with regard to 
any claim is whether the appellant has presented evidence of 
a well-grounded claim.  See 38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  A well-grounded claim 
is a plausible claim that is meritorious on its own or 
capable of substantiation.  Murphy, 1 Vet. App. at 81.  An 
allegation of a disorder that is service connected is not 
sufficient; the appellant must submit evidence in support of 
a claim that would justify a belief by a fair and impartial 
individual that the claim is plausible. 38 U.S.C.A. 
§ 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
The quality and quantity of the evidence required to meet 
this statutory burden of necessity will depend upon the issue 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit, 
5 Vet. App. at 93.  Lay assertions of medical causation 
cannot constitute evidence to render a claim well grounded 
under 38 U.S.C.A. § 5107(a); if no cognizable evidence is 
submitted to support a claim, the claim cannot be well 
grounded.  In order for this claim to be well grounded, there 
must be competent medical evidence of a nexus between the in-
service injury or disease and the cause of the veterans 
death.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  

The service medical records show that the veteran sustained 
an accidental, self-inflicted .45 caliber gunshot wound to 
the right lower leg in December 1942.  The injury, including 
a fractured right tibia, was treated, but a few days after 
the injury it was noted that his circulation was poor to 
window cast.  Various VA and private treatment and 
examination records after separation from service, though the 
mid-1970s, documented the condition of the right leg 
disability, but were silent as to any circulatory 
difficulties.  This matter apparently resolved as the 
veteran, in subsequent statements of record, also was silent 
as to the presence of any circulatory problem.  

On VA medical examination in April 1966, the diagnoses 
included healed fracture of right tibia and limited right 
ankle motion secondary thereto.  By rating decision in June 
1966, his service-connected right lower leg disability was 
rated 30 percent for residuals of the gun shot wounds with 
muscle injury and 20 percent for residuals of fracture of the 
right tibia with limited motion of the right ankle, for a 
combined disability rating of 40 percent.  Such disability 
ratings continued in effect for the remainder of his life.  

On VA orthopedic examination in August 1978, the veteran gave 
a history of open heart surgery in 1973 and having blood 
clots in his right leg.  The diagnoses included residuals of 
a gunshot wound, and there was no swelling noted with regard 
to the lower extremities.  

A series of VA clinical records in May 1988, June and 
September 1989, and private clinical records in July and 
August 1989 showed increased symptoms involving the right 
leg.  None of these documents identified any circulatory 
problem as part of that symptomatology.  

The veteran was admitted to a private medical facility in 
March 1997 with complaints of shortness of breath and for 
evaluation of respiratory and cardiac disorders.  At that 
time, he provided a history of multiple open heart surgeries 
in 1973, 1979, and November 1996.  These documents do not 
indicate any complaint or treatment for any problem 
associated with the right leg.  On March 19, 1997, he went 
into acute respiratory arrest and was intubated.  After 
learning that he was in a no code status, hospital 
personnel extubated him.  He died on March [redacted], 1997.  The 
final diagnosis was circulatory failure due to cardiomyopathy 
and coronary artery disease.  Contributory diseases included 
chronic obstructive pulmonary disease and congestive heart 
failure.  

The death certificate indicated that the immediate cause of 
the veterans death was circulatory failure of 3 to 4 minutes 
duration, due to cardiomyopathy of 4 to 5 years duration and 
coronary artery disease of 5 to 10 years duration.  Other 
significant conditions contributing to death but not related 
to the cause of death included chronic obstructive pulmonary 
disease, hepatitis, and mitral valve regurgitation.  No 
autopsy was performed.  

The appellants contentions are of an alleged relationship 
between the circulatory failure immediately preceding death 
and the service-connected right leg disability.  The record 
does not show any circulatory problems associated with the 
right leg disability; over several decades, the claims file 
contains no indication that the veteran, while he was alive, 
complained of or was treated for circulatory problems 
associated with the right leg.  The only circulatory 
difficulties noted were related to a cast placed on the right 
leg in service in 1942 or as part of the post-service heart 
condition.  The blood clots in the right leg noted in 1978 
after heart surgery are not shown to be related to the 
gunshot wound disability, but rather are attributable to the 
heart surgery.  The listing of circulatory failure as the 
immediate cause of death, as discussed in the death 
certificate and the terminal hospital reports in 1997, was 
specifically tied to cardiomyopathy of 4 to 5 years duration 
and coronary artery disease of 5 to 10 years duration, rather 
than to another disorder, such as the service-connected right 
leg gunshot wound disability.  Finally, the appellant has not 
presented competent medical evidence of any connection 
between the heart-related circulatory problems and the right 
leg disability.  In the absence of such evidence, the claim 
is not well grounded.  See Caluza, 7 Vet. App. at 506.  
Because the claim is not well grounded, the VA is under no 
duty to assist the appellant in further development of the 
claim.  38 U.S.C.A. § 5107(a); Murphy, 1 Vet. App. at 81.  

Although where claims are not well grounded the VA does not 
have a statutory duty to assist the claimant in developing 
facts pertinent to the claim, the VA may be obligated under 
38 U.S.C.A. § 5103(a) to advise a claimant of evidence needed 
to complete the application.  This obligation depends upon 
the particular facts of the case and the extent to which the 
VA has advised the claimant of the evidence necessary to be 
submitted with a VA benefits claims.  Robinette v. Brown, 
8 Vet. App. 69 (1995).  

In this case, the RO fulfilled its obligation under § 5103(a) 
in the August 1997 statement of the case and in the June 1998 
supplemental statement of the case in which the appellant was 
informed that the reason for the denial of the claim was the 
absence of medical evidence linking the service-connected 
disability to the cause of death.  Furthermore, by this 
decision, the Board is informing the appellant of the 
evidence which is lacking and that is necessary to make the 
claim well-grounded.  

When the Board addresses in its decision a question that has 
not been addressed by the RO, in this case well-groundedness, 
it must consider whether the appellant has been given 
adequate notice to respond and, if not, whether he has been 
prejudiced thereby.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  The Board finds that the appellant has been accorded 
ample opportunity by the RO to present argument and evidence 
in support of his claim.  Any error by the RO in deciding 
this case on the merits, rather than being not well grounded, 
was not prejudicial to the appellant.

Even if the Board were to conclude that medical evidence 
supported the appellants contentions, significant questions 
remain as to her ability to prevail in this claim.  Death 
pension may be paid to a surviving spouse who was married 
to the veteran one year or more prior to the veterans death; 
or for any period of time if a child was born of the 
marriage, or was born to them before the marriage; or, 
because the veteran served in World War II, prior to January 
1, 1957.  38 C.F.R. § 3.54(a).  Dependency and indemnity 
compensation may be paid to the surviving spouse of a 
veteran who died on or after January 1, 1957, who was married 
to the veteran before the expiration of 15 years after the 
termination of the period of service in which the injury or 
disease causing the death of the veteran was incurred or 
aggravated; or for one year or more; or for any period of 
time if a child was born of the marriage, or was born to them 
before the marriage.  38 C.F.R. § 3.54(b) and (c).  See 38 
U.S.C.A. § 1304.  

The record documents that the appellant married the veteran 
on June 27, 1996, and he died on March [redacted], 1997, less than 
one year later.  The appellant and the veteran were married 
more than 15 years after his service separation, and the 
record does not show that a child was born of the marriage.  
These facts clearly raise a concern as to whether the 
appellant meets the technical definition of surviving 
spouse required for payment of VA death pension and/or 
dependency and indemnity compensation benefits.  However, 
given that she has not submitted competent medical evidence 
linking a service-connected disability and the cause of the 
veterans death, this matter is nondispositive of the current 
claim.  

ORDER

Entitlement to service connection for the cause of the 
veterans death is denied.  



		
	J. F. Gough
	Member, Board of Veterans Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1995), a decision of the Board granting less 
than the complete benefit, or benefits, sought on appeal is 
appealable to the U.S. Court of Veterans Appeals within 120 
days from the date of mailing of notice of the decision, 
provided that a Notice of Disagreement concerning an issue 
which was before the Board was filed with the agency of 
original jurisdiction on or after November 18, 1988.  
Veterans Judicial Review Act, Pub. L. No. 100-687, § 402, 
102 Stat. 4105, 4122 (1988).  The date which appears on the 
face of this decision constitutes the date of mailing and the 
copy of this decision which you have received is your notice 
of the action taken on your appeal by the Board.

- 2 -
